Case 1:17-cv-01623-LPS-CJB Document 622 Filed 08/31/20 Page 1 of 1 PageID #: 30343




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


   GUARDANT HEALTH, INC.,

                      Plaintiff,

   v.                                                   C. A. No. 17-cv-1623-LPS-CJB

   PERSONAL GENOME DIAGNOSTICS,
   INC.,

                      Defendant.


                                   STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, by and through

  their counsel of record, stipulate to the dismissal with prejudice of all claims and counterclaims in

  this action, each party to bear its own attorneys’ fees and costs.

   Dated: August 31, 2020                          Respectfully submitted,

   FARNAN LLP                                      PHILLIPS, MCLAUGHLIN & HALL, P.A.

   /s Brian E. Farnan                              /s/ John C. Phillips, Jr.
   Brian E. Farnan (#4089)                         John C. Phillips, Jr. (#110)
   Michael J. Farnan (#5165)                       David A. Bilson (#4986)
   919 North Market Street, 12th Floor             1200 North Broom Street
   Wilmington, DE 19801                            Wilmington, DE 19806
   (302) 777-0300                                  (302) 655-4200
   bfarnan@farnanlaw.com                           jcp@pmhdelaw.com
   mfarnan@farnanlaw.com                           dab@pmhdelaw.com

   Attorneys for Guardant Health, Inc.             Counsel for Defendant Personal Genome
                                                   Diagnostics, Inc.
